DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 1/25/2021.
Claims 3, 11 and 19 have been cancelled.
No claims have been added. 
Claims 1-2, 4-10, 12-18 and 20-29 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 

Response to Arguments
Applicant’s arguments, see page 8, filed 1/25/2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection has been withdrawn.
Applicant’s arguments, see pages 8-10, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1-29  under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al. US 20200367181, Asterjadhi et al. US 20190208470 and Sun et al. US 20180288703  and also made in view of Lim et al. US 20200367181 and Sun et al. US 20180288703.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 7, 10, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 20200367181 in view of Asterjadhi et al. US 20190208470 (cited in Final Rejection dated 10/23/2020) and in further view of Sun et al. US 20180288703 (cited in Final Rejection dated 10/23/2020).

As to claim 1:
Lim et al. discloses:
An apparatus to communicate a wake-up radio (WUR) packet, the apparatus comprising:
a memory; and
logic circuitry coupled with the memory to:
(“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)

(“the AP (150) may include a processor (160), a memory (170), a transceiver (180)”; Lim et al.; 0245)
(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory” maps to “memory”,
“transceiver” maps to “logical circuitry”
FIG. 24 illustrates “coupled”

generate the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(where
“generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times.”; Lim et al.; 0185)
(where
“the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times” maps to “high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first 
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload”/FIG. 13 maps to “preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “Frame body” as illustrated in FIG. 13, where “data rate being applied” maps to “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds: and
(“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)

(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps” maps to “using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM symbol” maps to “OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
determine a timestamp from a timing synchronization function (TSF) to synchronize with a station;
negotiate a service period with the station for a service;
transmit the WUR packet to the station to perform the service.

However, Asterjadhi et al. further teaches a PTSF capability which includes:
determine a timestamp from a timing synchronization function (TSF) to synchronize with a station:
(“As shown, the beacon format 1010 includes the 8 bit frame control field 910 as described above in relation to FIG. 9. The 12 bit ID field 912 referenced in relation to FIG. 9 is a partial BSSID (PBSSID) 1011 for the transmitting device, as described herein. For the beacon format 1010, the 12 bit TSD/TD control field 914 is a partial timestamp function (PTSF) field, 1011, and contains 12 bits of the timing synchronization function of the AP (such as the 12 LSBs of the Timestamp field that the AP would include in a transmitted beacon, or a certain window of size 12 bits of the Timestamp field). The PTSF field helps the receiver to synchronize its internal clock to that of the AP (such as a peer STA) with which the receiver is interacting.”; 0133)
(where
“PSTF”/”partial timestamp” maps to “timestamp”,
“12 bits of the timing synchronization function” maps to “determine a timestamp from a timing synchronization function (TSF)”
“to synchronize with a station”, where “STA” maps to “station”, “synchronize” maps to “synchronize”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSTF capability of Asterjadhi et al. into Lim et al. By modifying the packet of Lim et al. to include the PSTF capability as taught by the messaging of Asterjadhi et al., the benefits of reduced overhead (Lim et al.; 0167) with reduced frame size/overhead and increased speed (Asterjadhi et al.; 0044) are achieved.

However, Sun et al. further teaches a negotiation/unlock capability which includes:
negotiate a service period with the station for a service:
transmit the WUR packet to the station to perform the service.
(“As an example, STA 115-b may refer to a wireless door lock. In such cases, STA 115-b may operate a WUR 305 (e.g., in a WUR power save mode) the majority of the time. To reduce power consumption, the STA 115-b may operate the WUR 305 according to a duty-cycle based on negotiated parameters with the AP 105 through the main radio 310. When a user desires to, for example, open a door associated with the wireless door lock (e.g., associated with STA 115-b), the STA 115-b may wake the main radio 310 to receive the user input (e.g., to unlock the door). Subsequently, STA 115-b may desire to 
(“Receiver 510 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to power state management of a wireless device equipped with a WUR, etc.)”; Sun et al.; 0080)
(where
“the STA 115-b may operate the WUR 305 according to a duty-cycle based on negotiated parameters with the AP 105”/”unlock the door” maps to “negotiate a service period with the station for a service”, where “duty-cycle” maps to “service period”, “based on negotiated” maps to “negotiate”, “STA” maps to “station”, “unlock the door” maps to “service”
“STA 115-b may wake the main radio 310 to receive the user input (e.g., to unlock the door)”/”receive information such as packets, ... related to power state management of a wireless device equipped with a WUR” maps to “transmit the WUR packet to the station to perform the service”, where “receive” maps to “transmit”, “packets...WUR” maps to “WUR packet”, “STA” maps to “station”, “to unlock the door” maps to “perform the service”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of improved power state transitioning/flexibility (Sun et al.; 0041) are achieved.

As to claim 2:
Lim et al. discloses:
further comprising a processor, the memory coupled with the processor, a radio coupled with a physical layer device, and one or ... antennas coupled with the radio to transmit the WUR packet.
(FIGs. 12, 24; Lim et al.)
(where
“PCR” maps to “radio”
“transceiver” maps to “physical layer device”,
“memory” maps to “memory”,
“processor” maps to “processor”,
FIG. 12 illustrates “antenna”)

As to claim 4:
Lim et al. discloses:
the logic circuitry to generate a second WUR packet with a 4 megahertz (MHz) bandwidth, wherein the second WUR packet comprises a low data rate (LDR) preamble followed by a second MAC frame.
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
FIG. 13 illustrates “preamble followed by a second MAC frame”

As to claim 5:

wherein the LDR preamble to signal a rate of transmission of the second MAC frame of 62.5 kilobits per second. 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is 
FIG. 13 illustrates “second MAC frame”


As to claim 6:
Lim et al. discloses:
the LDR preamble comprising a bit count that is twice a bit count of the HDR preamble. 
 (“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)

As to claim 7:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a 
(“In case the data rate being applied to the payload is 250 kbps, a length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, a length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0016)

As to claim 10:
Lim et al. discloses:
A non-transitory computer-readable medium, comprising instructions to communicate a wake-up radio packet, which when executed by a processor, cause the processor to perform operations to: 
(“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)

(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory”,
“transceiver” maps to “logical circuitry”
FIG. 24 illustrates “coupled”

generate the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(where
“WUR packet generated” maps to “generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR 
(where
“the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times” maps to “high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
(where
“preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “Frame body” as illustrated in FIG. 13, where “data rate being applied” maps to “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds: and
(“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)
(“FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM symbol” maps to “OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
determine, by a logic circuitry of a wake-up radio (WUR) of a first device, a timestamp from a timing synchronization function (TSF) to synchronize with a station;
negotiate, by the logic circuitry, a service period with the station for a service; 
cause transmission of the WUR packet, by the logic circuitry, to the station to perform the service.


determine, by a logic circuitry of a wake-up radio (WUR) of a first device, a timestamp from a timing synchronization function (TSF) to synchronize with a station:
 (“As shown, the beacon format 1010 includes the 8 bit frame control field 910 as described above in relation to FIG. 9. The 12 bit ID field 912 referenced in relation to FIG. 9 is a partial BSSID (PBSSID) 1011 for the transmitting device, as described herein. For the beacon format 1010, the 12 bit TSD/TD control field 914 is a partial timestamp function (PTSF) field, 1011, and contains 12 bits of the timing synchronization function of the AP (such as the 12 LSBs of the Timestamp field that the AP would include in a transmitted beacon, or a certain window of size 12 bits of the Timestamp field). The PTSF field helps the receiver to synchronize its internal clock to that of the AP (such as a peer STA) with which the receiver is interacting.”; 0133)
(“APs and STAs of a network may generate and transmit a wake-up radio (WUR) communication to another device in the network (such as another AP or STA).”; Asterjadhi et al.; 0043)
(where
“PSTF”/”partial timestamp” maps to “timestamp”,
“12 bits of the timing synchronization function” maps to “determine a timestamp from a timing synchronization function (TSF)”
“to synchronize with a station”, where “STA” maps to “station”, “synchronize” maps to “synchronize”
“APs and STAs of a network may generate and transmit a wake-up radio (WUR) communication to another device in the network (such as another AP or STA)” is considered as requiring “logic circuitry of a wake-up radio (WUR)” in order to perform “transmit a wake-up radio (WUR) communication to another device”
“APs and STAs” maps to “first device”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PSTF capability of Asterjadhi et al. into Lim et al. By modifying the packet of Lim et al. to include the PSTF capability as taught by the messaging of Asterjadhi et al., the benefits of reduced overhead (Lim et al.; 0167) with reduced frame size/overhead and increased speed (Asterjadhi et al.; 0044) are achieved.

However, Sun et al. further teaches a negotiation/unlock capability which includes:
negotiate, by the logic circuitry, a service period with the station for a service; 
cause transmission of the WUR packet, by the logic circuitry, to the station to perform the service.

(“Receiver 510 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to power state management of a wireless device equipped with a WUR, etc.)”; Sun et al.; 0080)
(where
“negotiate a service period with the station for a service”, where “duty-cycle” maps to “service period”, “based on negotiated” maps to “negotiate”, “STA” maps to “station”, “unlock the door” maps to “service”
“STA 115-b may wake the main radio 310 to receive the user input (e.g., to unlock the door)”/”receive information such as packets, ... related to power state management of a wireless device equipped with a WUR” maps to “transmit the WUR packet to the station to perform the service”, where “receive” maps to “transmit”, “packets...WUR” maps to “WUR packet”, “STA” maps to “station”, “to unlock the door” maps to “perform the service”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of improved power state transitioning/flexibility (Sun et al.; 0041) are achieved.

As to claim 12:
Lim et al. discloses:
the logic circuitry to generate a second WUR packet with a 4 megahertz (MHz) bandwidth, wherein the second WUR packet comprises a low data rate (LDR) preamble followed by a second MAC frame.
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
FIG. 13 illustrates “preamble followed by a second MAC frame”
	
As to claim 13:
Lim et al. discloses:
wherein the LDR preamble to signal a rate of transmission of the second MAC frame of 62.5 kilobits per second. 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate 
FIG. 13 illustrates “second MAC frame”

As to claim 14:
Lim et al. discloses:
the LDR preamble comprising a bit count that is twice a bit count of the HDR preamble. 
 (“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)

As to claim 15:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)


decode the WUR packet with a 4 megahertz (MHz) bandwidth, wherein the WUR packet comprises a high data rate (HDR) preamble followed by a medium access control (MAC) frame, the HDR preamble to indicate a rate of transmission of MAC frame, the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds.

Claim(s) 8, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 20200367181 in view of Asterjadhi et al. US 20190208470 (cited in Final Rejection dated 10/23/2020) and in further view of Sun et al. US 20180288703 (cited in Final Rejection dated 10/23/2020) and Park et al., “Method and device for transmitting wake-up packet in wireless LAN system”, 5/16/2019, WIPO,  WO2019093811, English machine language translation (citations are from English machine language translation, cited in Non-Final Rejection dated 3/31/2020).

As to claim 8:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)
(“Since the low data rate being applied to the WUR payload is 62.5 kbps (i.e., 1 symbol duration=16 us), for a highly reliable WUR preamble transmission, a symbol supporting the 62.5 kbps data rate may be used in the WUR preamble”; Lim et al.; 0163)
FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.
The payload 620 may also include a MAC header 624 that includes the address information of the receiving device that receives the wakeup packet 600 or the identifier of the receiving device.”; Park et al.; p.9, para. 2-3)

The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

As to claim 9:
Lim et al. discloses:
of an OFDM symbol
(FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132))


the logic circuitry to transmit using a 2 microsecond pulse by masking half of a time domain signal of a 4 microsecond pulse [of an OFDM symbol].

However, Park et al. further teaches a signal capability which includes:
the logic circuitry to transmit using a 2 microsecond pulse by masking half of a time domain signal of a 4 microsecond pulse [of an OFDM symbol].
 (“There are two main ways of forming part-on-OOK on-signal using signals of 62.5kbps and 250kbps.
The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.6 kbps” maps to “4 microsecond”, “2us on signal” maps to “2 microsecond pulse”, “masking” maps to “masking half”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the signal capability as taught by the packet of Park et al., the benefits reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

As to claim 16:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)
(“Since the low data rate being applied to the WUR payload is 62.5 kbps (i.e., 1 symbol duration=16 us), for a highly reliable WUR preamble transmission, a symbol supporting the 62.5 kbps data rate may be used in the WUR preamble”; Lim et al.; 0163)
FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.

(“There are two main ways of forming part-on-OOK on-signal using signals of 62.5kbps and 250kbps.
The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

Claim(s) 17, 18, 20, 21, 22, 23, 25, 26, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 20200367181 in view of Sun et al. US 20180288703 (cited in Final Rejection dated 10/23/2020).

As to claim 17:
Lim et al. discloses:
An apparatus to communicate a wake-up radio (WUR) packet, the apparatus comprising:
memory; and
a logic circuitry coupled with the memory to:
 (“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“the AP (150) may include a processor (160), a memory (170), a transceiver (180)”; Lim et al.; 0245)
(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory” maps to “memory”,
“transceiver” maps to “logical circuitry”
“coupled”

generate the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(where
“WUR packet generated” maps to “generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times.”; Lim et al.; 0185)
(where
“high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is a second sequence having a 64-bit length, the STA may determine the data rate being applied to the payload as 62.5 kbps. The STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps or 62.5 kbps.”; Lim et al.; 0241)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload”/FIG. 13 maps to “preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds: and
(“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)
(“FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132)
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps” maps to “using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
receive the WUR packet during a service period negotiated with a station; and

However, Sun et al. further teaches a negotiation/unlock capability which includes:
receive the WUR packet during a service period negotiated with a station; and
 (“As an example, STA 115-b may refer to a wireless door lock. In such cases, STA 115-b may operate a WUR 305 (e.g., in a WUR power save mode) the majority of the time. To reduce power consumption, the STA 115-b may operate the WUR 305 according to a duty-cycle based on negotiated parameters with the AP 105 through the main radio 310. When a user desires to, for example, open a door associated with the wireless door lock (e.g., associated 
(“Receiver 510 may receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to power state management of a wireless device equipped with a WUR, etc.)”; Sun et al.; 0080)
(where
“the STA 115-b may operate the WUR 305 according to a duty-cycle based on negotiated parameters with the AP 105”/”unlock the door” maps to “negotiate a service period with the station for a service”, where “duty-cycle” maps to “service period”, “based on negotiated” maps to “negotiate”, “STA” maps to “station”, “unlock the door” maps to “service”
“STA 115-b may wake the main radio 310 to receive the user input (e.g., to unlock the door)”/”receive information such as packets, ... related to power “transmit the WUR packet to the station to perform the service”, where “receive” maps to “transmit”, “packets...WUR” maps to “WUR packet”, “STA” maps to “station”, “to unlock the door” maps to “perform the service”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of reduced overhead (Lim et al.; 0167) with improved power state transitioning/flexibility (Sun et al.; 0041) are achieved.

As to claim 18:
Lim et al. discloses:
further comprising a processor, the memory coupled with the processor, a radio coupled with a physical layer device, and one or ... antennas coupled with the radio to transmit the WUR packet.
(FIGs. 12, 24; Lim et al.)
(where
“PCR” maps to “radio”
“transceiver” maps to “physical layer device”,
“memory” maps to “memory”,
“processor” maps to “processor”,
“antenna”)

As to claim 20:
Lim et al. discloses:
the logic circuitry to generate a second WUR packet with a 4 megahertz (MHz) bandwidth, wherein the second WUR packet comprises a low data rate (LDR) preamble followed by a second MAC frame.
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
FIG. 13 illustrates “preamble followed by a second MAC frame”

As to claim 21:
Lim et al. discloses:
wherein the LDR preamble to signal a rate of transmission of the second MAC frame of 62.5 kilobits per second. 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a WUR beacon) or a packet for unicast (e.g., a packet to terminate a WUR mode of a particular WUR STA and to wake up the WUR STA).”; Lim et al.; 0140)
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first 
FIG. 13 illustrates “second MAC frame”

As to claim 22:
Lim et al. discloses:
the LDR preamble comprising a bit count that is twice a bit count of the HDR preamble. 
 (“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)

As to claim 23:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 
(“In case the data rate being applied to the payload is 250 kbps, a length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, a length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0016)

As to claim 25:
Lim et al. discloses:
An apparatus to communicate a wake-up radio (WUR) packet, the apparatus comprising:
memory; and
a logic circuitry coupled with the memory to:
 (“The AP configures a synchronization sequence of a WUR preamble based on the determined data rate (2310). In case the data rate being applied to the payload is 250 kbps, the AP may configure a first sequence having a 32-bit length as the synchronization sequence, and, in case the data rate being applied to the payload is 62.5 kbps, the AP may configure a second sequence having a 64-bit length as the synchronization sequence.”; Lim et al.; 0236)
(“A WUR packet may also be referred to as a WUR packet, a WUR frame, or a WUR PPDU. A WUR packet may be a packet for broadcast/multicast (e.g., a 
(“the AP (150) may include a processor (160), a memory (170), a transceiver (180)”; Lim et al.; 0245)
(where
“AP” maps to “apparatus”,
“WUR packet” maps to “WUR) packet”,
“memory” maps to “memory”,
“transceiver” maps to “logical circuitry”
FIG. 24 illustrates “coupled”

generate the WUR packet with a 4 megahertz (MHz) bandwidth, 
(“A right graph of FIG. 15 illustrates the normalized power spectral density (PSD) of a bit value of 1, which is OOK-modulated reusing the existing OFDM transmitter of the WLAN, in a frequency domain. For example, central 4 MHz in a band may be used for a WUR. Although FIG. 15 shows that the WUR operates at a 4 MHz bandwidth, which is for convenience of description, a different frequency band may be used.”; Lim et al.; 0137)
(“FIG. 15 illustrates a WUR packet generated using an OFDM transmitter of a WLAN”; Lim et al.; 0034)
(where
“WUR packet generated” maps to “generate the WUR packet”,
“4 MHz bandwidth” maps to “4 megahertz (MHz) bandwidth”)

wherein the WUR packet comprises a high data rate (HDR) preamble 
(“In case the high data rate is 250 kbps, one symbol of the preamble is configured in 4 us units. Therefore, the total length of the preamble is 32*4 us+3*4 us=140 us. Since 560 us(=32*16 us+3*16 us) are consumed when configuring the WUR preamble in symbol units of a low data rate, of the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times.”; Lim et al.; 0185)
(where
“the WUR preamble is configured on symbol units of a high data rate, the overhead may be reduced by approximately 4 times” maps to “high data rate (HDR) preamble”

followed by a medium access control (MAC) frame,
(where
FIG. 13 illustrates the “MAC header” following the “WUR preamble”)

 the HDR preamble to indicate a rate of transmission of the MAC frame, 
(“The STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps, and, in case the synchronization sequence is 
(where
“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload”/FIG. 13 maps to “preamble to indicate a rate of transmission of the MAC frame”, where “payload” is considered as including the “MAC header” and “Frame body” as illustrated in FIG. 13, where “data rate being applied” maps to “indicate a rate of transmission”)

the HDR preamble comprising 32 bits to transmit using 2 microsecond pulses of orthogonal frequency-division multiplexing (OFDM) symbols to signal a data rate of 250 kilobits per second, the HDR preamble to transmit with a duration of 64 microseconds: and
(“In case the data rate being applied to the payload is 250 kbps, the length of the WUR preamble may be equal to 64 us, and, in case the data rate being applied to the payload is 62.5 kbps, the length of the WUR preamble may be equal to 128 us.”; Lim et al.; 0238)
(“FIG. 14 illustrates the waveform of the WUR packet illustrated in FIG. 13. Referring to FIG. 14, the OOK-modulated WUR part may transmit one bit for the length of one OFDM symbol”; Lim et al.; 0132)

“STA performs synchronization based on a synchronization sequence of the WUR preamble and obtains information on the data rate being applied to the payload (2320). In case the synchronization sequence is a first sequence having a 32-bit length” maps to “preamble comprising 32 bits”,
“STA may assume the length of 1 symbol in the WUR preamble as 2 us regardless of whether the data rate being applied to the payload is 250 kbps” maps to “using 2 microsecond”,
“OOK-modulated WUR part” maps to “pulses”,
“OFDM symbol” maps to “OFDM) symbols”,
“250 kbps” maps to “data rate of 250 kilobits per second”,
“In case the synchronization sequence is a first sequence having a 32-bit length the STA may determine the data rate being applied to the payload as 250 kbps” maps to “signal a data rate of 250 kilobits per second”, where “may determine” maps to “signal”,
“the length of the WUR preamble may be equal to 64 us” maps to “duration of 64 microseconds”)

Lim et al. as described above does not explicitly teach:
receive the WUR packet during a service period negotiated with a station; and


receive the WUR packet during a service period negotiated with a station; and
 (“As an example, STA 115-b may refer to a wireless door lock. In such cases, STA 115-b may operate a WUR 305 (e.g., in a WUR power save mode) the majority of the time. To reduce power consumption, the STA 115-b may operate the WUR 305 according to a duty-cycle based on negotiated parameters with the AP 105 through the main radio 310. When a user desires to, for example, open a door associated with the wireless door lock (e.g., associated with STA 115-b), the STA 115-b may wake the main radio 310 to receive the user input (e.g., to unlock the door). Subsequently, STA 115-b may desire to return to the WUR power save mode. The STA 115-b may access stored power state information (e.g., duty cycle schedule, WUR radio ID assignment and/or group assignment, security keys, etc.), such that the STA 115-b does not need to renegotiate such parameters with the AP. If STA 115-b would like to use a different WUR power state (e.g., a new duty-cycle schedule, WUR channel, etc.), the STA 115-b may not preserve WUR power state information prior to transition to the main radio 310. In such cases, a new round of WUR parameter negotiation may be performed during operation of the main radio 310 prior to transitioning back to WUR 305 operation.”; Sun et al.; 0068)
(“Receiver 510 may receive information such as packets, user data, or control information associated with various information channels (e.g., control 
(where
“the STA 115-b may operate the WUR 305 according to a duty-cycle based on negotiated parameters with the AP 105”/”unlock the door” maps to “negotiate a service period with the station for a service”, where “duty-cycle” maps to “service period”, “based on negotiated” maps to “negotiate”, “STA” maps to “station”, “unlock the door” maps to “service”
“STA 115-b may wake the main radio 310 to receive the user input (e.g., to unlock the door)”/”receive information such as packets, ... related to power state management of a wireless device equipped with a WUR” maps to “transmit the WUR packet to the station to perform the service”, where “receive” maps to “transmit”, “packets...WUR” maps to “WUR packet”, “STA” maps to “station”, “to unlock the door” maps to “perform the service”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the negotiation/unlock capability of Sun et al. into Lim et al. By modifying the receiver of Lim et al. to include the negotiation/unlock capability as taught by the receiver of Sun et al., the benefits of reduced overhead (Lim et al.; 0167) with improved power state transitioning/flexibility (Sun et al.; 0041) are achieved.

As to claim 26:

further comprising a processor, the memory coupled with the processor, a radio coupled with a physical layer device, and one or ... antennas coupled with the radio to transmit the WUR packet.
(FIGs. 12, 24; Lim et al.)
(where
“PCR” maps to “radio”
“transceiver” maps to “physical layer device”,
“memory” maps to “memory”,
“processor” maps to “processor”,
FIG. 12 illustrates “antenna”)

As to claim 27:
Lim et al. discloses:
the LDR preamble to transmit with a duration of 128 microseconds. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(“In case the data rate being applied to the payload is 250 kbps, a length of the WUR preamble may be equal to 64 us, and, in case the data rate being 

As to claim 28:
Lim et al. discloses:
the LDR preamble comprising a bit count that is half a bit count of a high data rate (HDR) preamble. 
(“For example, when 2 data rates are available for usage, a sequence having the length of 32/64/128 bits may be used for the high data rate (e.g., 250 kbps). In case of the low data rate (e.g., 62.5 kbps), a sequence having a relatively longer length, e.g., a sequence having the length of 64/128/256 bits, may be used.”; Lim et al.; 0213)
(where “64” is half of “128”)

Claim(s) 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 20200367181 in view of Sun et al. US 20180288703 (cited in Final Rejection dated 10/23/2020) and in further view of Park et al., “Method and device for transmitting wake-up packet in wireless LAN system”, 5/16/2019, WIPO,  WO2019093811, English machine language translation (citations are from English machine language translation, cited in Non-Final Rejection dated 3/31/2020).

As to claim 24:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)
(“Since the low data rate being applied to the WUR payload is 62.5 kbps (i.e., 1 symbol duration=16 us), for a highly reliable WUR preamble transmission, a symbol supporting the 62.5 kbps data rate may be used in the WUR preamble”; Lim et al.; 0163)
FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.
The payload 620 may also include a MAC header 624 that includes the address information of the receiving device that receives the wakeup packet 600 or the identifier of the receiving device.”; Park et al.; p.9, para. 2-3)

The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 2us among the 4us on-signals of 62.5kbps, you can replace the first 1us and last 1us of 4us on-signal by off-signal or masking and select only middle 2us on-signal. have.”; Park et al.; p.23, para. 10-11)
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.

As to claim 29:
Lim et al. discloses:
the logic circuitry, after transmission of the LDR preamble, ... pulses of OFDM symbols.
(“Further, OOK modulation of turning on/off a signal may also be performed reusing an existing OFDM transmitter.”; Lim et al.; 0135)

FIG. 13 illustrates “MAC Header”/”Frame body” after “WUR preamble” which maps to “after transmission”

Lim et al. as described above does not explicitly teach:
to send the second MAC frame using 4 microsecond

However, Park et al. further teaches a MAC/signal capability which includes:
to send the second MAC frame using 4 microsecond
 (“The payload 620 may include a wakeup preamble 622. [ The wake-up preamble 622 may comprise a sequence of bits configured to identify the wake-up packet 600. The wakeup preamble 622 may include, for example, a PN sequence.
The payload 620 may also include a MAC header 624 that includes the address information of the receiving device that receives the wakeup packet 600 or the identifier of the receiving device.”; Park et al.; p.9, para. 2-3)
(“There are two main ways of forming part-on-OOK on-signal using signals of 62.5kbps and 250kbps.
The first method uses the existing on-signal corresponding to the on-signal section of the Partial OOK. For example, if you use a partial on signal of 
(where “4us on-signals of 62.5 kbps” maps to “using 4 microsecond”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC/signal capability of Park et al. into Lim et al. By modifying the packet of Lim et al. to include the MAC/signal capability as taught by the packet of Park et al., the benefits of reduced power consumption (Park et al.; p.25, 5 para. from bottom) are achieved.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20200288396 – teaches a 64 us preamble (see para. 0376).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464